Title: [Diary entry: 30 June 1790]
From: Washington, George
To: 

Wednesday 30th. Recd. from the Committee of Enrollment the following Acts. viz. “An act providing the means of intercourse between the United States and foreign Nations” By which the President of the United States is authorised to draw from the Treasury 40,000 dollars annually, for the suppt. of such persons as

he shall Commission to serve the U. States in foreign pts. and for the expence incident to the business in which they may be employed. Not more than 9,000 Dollars to be allowed to a Minister Plenipotentiary nor 4,500 to a Chargé des Affaires, except the out fit to each, which shall not exceed one years Salary; nor shall more than 1300 dollars be allowed to the Secretary of any Minister Plenipotentiary. The President is to acct. specifically for all such Expenditures as in his judgement may be made public and also for the amount of such Expenditures as he may think it advisable not to specify, and cause a regular statement thereof to be laid before Congress Annually. “An Act for the relief of Nathaniel Twining” And “An Act to satisfy the Claims of John McCord against the United States.” These several Acts were presented to me about 10 Oclock A.M.